DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 

“a detection unit” in claims 1-12
“a switching unit” in claims 1-12
“a selection unit” in claims 1-12
“a control unit” in claims 1-12
“a storage unit” in claim 3
“a type selection unit” in claims 8-11

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.[claim 6]
Claim 6 recites “wherein the first operation for selecting...” and “the second operation for selecting...”.  However, these limitations lack proper antecedent basis.
For the purposes of applying prior art, claim 6 will be read as being dependent on claim 5 which recites “a second operation for selecting...” and claim 5 will be read as being dependent on claim 4 which recites “a first operation for selecting...” in order to provide proper antecedent basis for the recited claim limitations.  
Clarification is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-5, 7 and 12-14 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Suzuki et al. (US 2020/0106953 A1).[claim 1]
Regarding claim 1, Suzuki discloses an imaging control apparatus comprising: a detection unit configured to detect, from a captured image, subjects belonging to a plurality of types including a first type and a second type (Figure 14, S402); a switching unit configured to switch a type for which predetermined processing is to be performed from any of the first type and the second type (Figure 14, S412 or S419); a selection unit configured to select any subject from among a plurality of subjects belonging to the second type in the captured image and among the detected subjects (Figure 6/14; detecting an object of a first, second or third priority and setting as selected object for processing; Paragraphs 0105-0114, 0132 and 0174); and a control unit configured to perform control so as to display a first subject belonging to the first type in a first display manner and display a second subject belonging to the second type in a second display manner in a case where the type for which the predetermined processing is to be performed is switched to the first type by the switching unit (Figure 13, F1 and F2), and display the second subject in the first display manner in response to switching of the type for which the predetermined processing is to be performed from the first type to the second type by the switching unit (Figures 13 and 14; note that in the case that only a person is in scene a frame F1 would be displayed and the priority would be changed to person type).   Additionally note that Suzuki discloses implementing the described system using a processor and a program in a similar manner to that described in the specification, e.g. Paragraphs 0073-0074, 0254-0255).[claim 2]
Regarding claim 2, Suzuki discloses the imaging control apparatus according to claim 1, wherein the control unit sets the second subject selected by the selection unit as a target for the predetermined processing in response to the switching of the type for which the predetermined processing is to be performed from the first type to the second type by the switching unit (Figures 13 and 14; setting region for the highest priority region (Figure 5, S105; Paragraph 0097).  [claim 3]
Regarding claim 3, Suzuki discloses the imaging control apparatus according to claim 1, further comprising a storage unit configured to store master data with which feature data for each of the types is registered, wherein the detection unit detects the subjects belonging to the first type and the second type using the master data corresponding to the first type and the master data corresponding to the second type (Paragraph 0106; classifier; Figure 1, Item 114b stored in memory 114).[claim 4]
Regarding claim 4, Suzuki discloses the imaging control apparatus according to claim 1, wherein, in a case where the type for which the predetermined processing is to be performed is switched to the first type by the switching unit, in response to a first operation for selecting any subject from a plurality of subjects belonging to the first type in the captured image among the detected subjects, the control unit displays the selected subject in the first display manner and also sets the first subject displayed in the first display manner as a target for the predetermined processing (Figures 5 and 14; note that in each loop a subject is selected, set as the target for processing and a display is generated with the highest priority target displayed in the first manner).[claim 5]
Regarding claim 5, see the rejection of claim 4 above and note that a second selection would be performed for setting a second object as the processing target and performing display accordingly when switching from a first type to a second type.[claim 7]
Regarding claim 7, Suzuki discloses the imaging control apparatus according to claim 1, wherein the types include - 25 -10210957US01at least any one of a human, an animal, a human pupil, an animal pupil, and a vehicle (Figure 13, human and vehicle).  [claim 12]
Regarding claim 12, Suzuki discloses the imaging control apparatus according to claim 1, wherein the predetermined processing includes at least any one of automatic focus processing, automatic exposure processing, and tracking processing (Paragraph 0097, focus and exposure processing).[claim 13]
Claim 13 is a method claim corresponding to apparatus claim 1.  Therefore, claim 13 is analyzed and rejected as discussed above with respect to claim 1.[claim 14]
Regarding claim 14, see the rejection of claim 1 above and note that Suzuki discloses storing a program on a non-transitory computer-readable medium to implement the described method (Paragraph 0255).

Allowable Subject Matter
Claim 6 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claims 8-11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.[claim 6]
Regarding claim 6, the prior art does not teach or reasonably suggest the use of different predetermined operation members to perform the first and second selecting operations as claimed.[claims 8-11]
Regarding claims 8-11, the prior art does not teach or reasonably suggest the addition of a type selection unit to select types of subjects as the first and second types as claimed.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The following prior art references show additional prior art systems for detecting subjects and displaying the detected subjects:
Kang			US 9,001,254 B2
	Park et al.		US 7,492,406 B2
	Takano et al.		US 2008/0240563 A1
	Li			US 2005/0046730 A1
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY J HENN whose telephone number is (571)272-7310. The examiner can normally be reached Monday-Friday ~8:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Twyler Haskins can be reached on (571) 272-7406. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Timothy J Henn/               Primary Examiner, Art Unit 2698